DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/13/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Allowable Subject Matter
Claims 31-60 (renumbered as 1-30) are allowed.

Examiner’s Statement of Reasons for Allowance
The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 31, 55, and 58.  Specifically, the prior art does not teach the features of the claim limitations that include defining, by a search service provider, a search process executable by one or more worker nodes based at least in part on the portion of a received search scheme, communicating the search process to a plurality of worker nodes of the search system, and based on the search process, the plurality of worker nodes are configured to: communicate with a plurality of data sources to receive partial search results from the plurality of data sources, and aggregate the partial search results from the plurality of data sources; and receiving aggregated partial search results by the search service from the plurality of worker nodes in combination with other limitations or the similar claims 55 and 58 context of claims 31, 55, and 58. 
The closest prior art, Bitincka et al. (U.S. Patent No. 8,793,225 B1; hereinafter “Bitincka”) teaches a system and method for processing search request by analyzing the received search request to identify request parameters and connecting to a system index of the search support system that is referenced in the request parameters in order to provide a search scheme for searching local and external data sources. However, Bitincka does not teach the features of limitations disclosed above in combination with the other limitations recited in the context of independent claims 31, 55, and 58. 
In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention would have integrated or modified the a system and method for processing search request by analyzing the received search request to identify request parameters and connecting to a system index of the search support system that is referenced in the request parameters in order to provide a search scheme for searching local and external data sources to incorporate the features of limitations disclosed above in combination with the other limitations recited in the context of claim 31, 55, or 58.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.